DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the amendment filed 7 December 2020.  In the amendment, claims 1, 4, 5, 9, 12, 13, 17, and 18 are amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of the new ground of rejection in view of Barral (US 2018/0065248), as seen in the 35 U.S.C. § 103 rejections seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 9-12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 2018/0055577), hereinafter Barral, in view of Baxter III et al. (US 2014/0214019), hereinafter Baxter in further view of Barral et al. (US 2018/0065248), hereinafter Barral ‘248.
Regarding claim 1, Barral discloses a method for adjusting the operation of a surgical instrument using machine learning in a surgical suite (Fig. 4), wherein said method comprises: gathering data during surgical procedures (Para.  [0028], gathers data by measuring position of surgical instrument), wherein the surgical procedures include the use of a surgical instrument configured to be mechanically advanced through a stroke of the surgical instrument (Para. [0027], surgical instrument moves through a medium in a stroke); analyzing the gathered data to determine an appropriate operational adjustment of the surgical instrument (Para. [0028], [0029], measures actual position of surgical instrument and calculates difference between actual and desired position); and adjusting the operation of the surgical instrument to improve the operation of the surgical instrument (Para. [0030]).
	Barral discloses the invention essentially as claimed as discussed above including performing the method using many different types of surgical instruments (Para. [0013], lines 4-8).  However, Barral does not expressly disclose that the surgical instrument is a surgical grasping instrument comprising jaws or a computer-implemented interactive surgical system.
	Baxter, in the same art of robotically controlled surgical instruments (Para. [0195]), teaches using a surgical grasping instrument (2910; used for grasping tissue) comprising jaws (2942, 2944) configured to be mechanically advanced through a closing stroke (jaws 2942, 2944 range of motion to close jaws is closing stroke).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to be used with a surgical grasping 
	Barral ‘248, in the same art of robotically controlled surgical instruments, teaches at least one computer-implemented interactive surgical system (Fig. 5, Para. [0048], [0049], [0053], uses computer system that displays information to user during machine learning surgical procedures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to use a computer-implemented interactive surgical system as taught by Barral ‘248 in order to allow memory and computer executable instructions to be completed by a computer and displayed to the user (Para. [0048]-[0053]).
Regarding claim 2, modified Barral discloses gathering data comprises storing data in a surgical hub (Barral: 105, 123 stores data).
Regarding claim 3, modified Barral discloses the surgical grasping instrument attached to a surgical robot (Barral: Para. [0027]) and configured to be operated manually by a clinician (Barral: Fig. 2A shows robot being manipulated by a clinician’s hand).
Regarding claim 4, modified Barral discloses adjusting the operation of the surgical grasping instrument comprises adjusting a length of the closing stroke of the jaws (Barral: Para. [0030], lines 1-3, adjusting to the desired position would change length of instrument stroke).
Modified Barral discloses the invention essentially as claimed as discussed above including adjusting the operation of the surgical grasping/dissecting instrument.  However, modified Barral does not disclose a power control program.

Regarding claims 5 and 13, Barral ‘248, in the same art of robotically controlled surgical instruments, teaches sensing speed of movement of a surgical instrument during a medical procedure (Para. [0022], lines 5-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adjusting the length of a stroke as taught by modified Barral to include sensing speed in order to adjust the speed of a surgical grasping instrument stroke as taught by Barral ‘248 because sensing speed can warn a user of erratic action taken in a surgery (Para. [0022], lines 18-21).
Regarding claim 7 and 15, Baxter teaches placing a power control program of a surgical robot to which the surgical grasping/dissecting instrument is attached in a limp mode (Para. [0182], motor uses motor control program attached to instrument; limp is considered flexible mode and motor control exists in flexible mode).
Modified Barral discloses the invention essentially as claimed as discussed above regarding claims 1 and 9.  However, modified Barral does not disclose accessing existing information based on previous operations.
Regarding claims 8 and 16, Barral ‘248, in the same art of robotically controlled surgical instruments, teaches accessing existing information based on previous operations (Para. [0022], lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Barral to include accessing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Barral to include placing a power control program as taught by Baxter to facilitate actuation of the motor and actuation of the device in response to various conditions (Para. [0182], lines 9-10).
Regarding claim 9, Barral discloses a method for adjusting control parameters of a surgical instrument using a surgical hub (Fig. 4), wherein said method comprises: gathering data during surgical procedures (Para.  [0028], gathers data by measuring position of surgical instrument), wherein each surgical procedure includes the use of a surgical instrument configured to be advanced through a stroke of the surgical instrument (Para. [0027], surgical instrument moves through a medium in a stroke); evaluating the gathered data to determine the appropriate operation of the surgical instrument (Para. [0029], evaluates difference between actual and desired position); operating the surgical instrument (Para. [0027]); monitoring the operation of the surgical instrument (Para. [0028], measuring position of surgical instrument is monitoring); determining if the operation of the surgical instrument needs to be adjusted based on the evaluated data (Para. [0028], [0029], measures actual position of surgical instrument and calculates difference between actual and desired position); and adjusting the operation of the surgical instrument (Para. [0030]).
Barral discloses the invention essentially as claimed as discussed above including performing the method using many different types of surgical instruments (Para. [0013], lines 4-
	Baxter, in the same art of robotically controlled surgical instruments (Para. [0195]), teaches using a surgical dissecting instrument (2910; has knife 2970 for dissecting) comprising jaws (2942, 2944) configured to be mechanically advanced through an opening stroke (jaws 2942, 2944 range of motion to open jaws is opening stroke).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to be used with a surgical dissecting instrument as taught by Baxter a robot equipped with a surgical dissecting instrument would facilitate tissue manipulation (Para. [0087], lines 1-2).
Barral ‘248, in the same art of robotically controlled surgical instruments, teaches at least one computer-implemented interactive surgical system (Fig. 5, Para. [0048], [0049], [0053], uses computer system that displays information to user during machine learning surgical procedures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to use a computer-implemented interactive surgical system as taught by Barral ‘248 in order to allow memory and computer executable instructions to be completed by a computer and displayed to the user (Para. [0048]-[0053]).
Regarding claim 10, modified Barral discloses gathering data comprises storing data in a surgical hub system (Barral: 105, 123 stores data).
Modified Barral discloses the invention essentially as claimed as discussed above including adjusting the operation of the surgical grasping instrument.  However, modified Barral does not disclose a power control program and a motor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Barral to include adjusting a power control program that operates a motor as taught by Baxter to facilitate actuation of the motor and actuation of the device in response to various conditions (Para. [0182], lines 9-10).
Regarding claim 12, modified Barral discloses wherein the adjustment comprises changing a length of the opening stroke of the jaws (Barral: Para. [0030], lines 1-3, adjusting to the desired position would change length of instrument stroke).
Regarding claim 17, modified Barral discloses determining if the operation of the surgical dissecting instrument needs to be adjusted is based on forces experienced on the jaws during the opening stroke (Barral: Para. [0013], uses machine learning to assess force).

Claims 6, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Baxter in further view of Barral ‘248 in further view of Allen (US 2012/0191091).
Regarding claims 6 and 14, modified Barral further discloses using image sensors to detect a parameter of the surgical instrument during an instrument stroke to detect position (Barral: Para. [0028]). However, modified Barral does not expressly disclose that these detection sensors are connected to a circuit.
	Allen, in the same art of robotically controlled surgical instruments, teaches an electrical circuit that detects mechanical actuation of jaw movement (Para. [0010], lines 8-14).

Regarding claim 18, Barral discloses a method for adjusting the operation of a surgical instrument using a surgical hub (Fig. 4), wherein the method for adjusting control parameters of the surgical instrument comprises: evaluating data originating from the surgical instrument and the surgical hub (Para. [0029], evaluates difference between actual and desired position); determining if the control motions of the surgical instrument need to be adjusted based on the evaluated data (Para. [0028], [0029], measures actual position of surgical instrument and calculates difference between actual and desired position); and adjusting the operation of the surgical instrument (Para. [0030]).
Barral discloses the invention essentially as claimed as discussed above including performing the method using many different types of surgical instruments (Para. [0013], lines 4-8).  However, Barral does not expressly disclose that the surgical instrument is a surgical grasping system comprising a movable jaws or a computer-implemented interactive surgical system.
	Baxter, in the same art of robotically controlled surgical instruments (Para. [0195]), teaches a surgical grasping instrument (2910; used for grasping tissue) comprising an end effector (distal end of 2910) comprising movable jaws (2942, 2944), a firing system (trigger 2916, drive feature 2971, and rotary cam 2922 comprise firing system) comprising a motor (2924), wherein the firing system is configured to apply control motions to the jaws to move the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to be used with a surgical grasping instrument as taught by Baxter because a robot equipped with a surgical grasping instrument would facilitate tissue manipulation (Para. [0087], lines 1-2).
Barral ‘248, in the same art of robotically controlled surgical instruments, teaches at least one computer-implemented interactive surgical system (Fig. 5, Para. [0048], [0049], [0053], uses computer system that displays information to user during machine learning surgical procedures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to use a computer-implemented interactive surgical system as taught by Barral ‘248 in order to allow memory and computer executable instructions to be completed by a computer and displayed to the user (Para. [0048]-[0053]).
Barral further discloses using image sensors to detect a parameter of the surgical instrument during an instrument stroke to detect position (Barral: Para. [0028]). However, Barral does not expressly disclose that these detection sensors are connected to a circuit.
	Allen, in the same art of robotically controlled surgical instruments, teaches an electrical circuit that detects mechanical actuation of jaw movement (Para. [0010], lines 8-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection sensors of modified Barral to include a jaw detection circuit as taught by Allen in order to monitor the jaw closure assembly and to control the electrical energy used in the device (Para. [0010]).

Modified Barral discloses the invention essentially as claimed as discussed above regarding claims 18.  However, modified Barral does not disclose accessing existing information based on previous operations.
Regarding claim 20, Barral ‘248, in the same art of robotically controlled surgical instruments, teaches accessing existing information based on previous operations (Para. [0022], lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Barral to include accessing existing information from previous operations as taught by Barral ‘248 because this would allow a surgeon to be warned of potential errors based on previously gathered behaviors (Para. [0022], lines 21-25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172,115 in view of Baxter.
 Regarding claims 1-20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a clip applier where the instant application performs the method with a surgical grasping/dissecting instrument and a computer-implemented interactive surgical system.
	Baxter, in the same art of robotically controlled surgical instruments (Para. [0195]), teaches using a surgical grasping instrument (2910; used for grasping tissue) comprising jaws (2942, 2944) configured to be mechanically advanced through a closing stroke (jaws 2942, 2944 range of motion to close jaws is closing stroke).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending application to be used with a surgical grasping instrument as taught by Baxter because a robot equipped with a surgical grasping instrument would facilitate tissue manipulation (Para. [0087], lines 1-2).
Barral ‘248, in the same art of robotically controlled surgical instruments, teaches at least one computer-implemented interactive surgical system (Fig. 5, Para. [0048], [0049], [0053], uses computer system that displays information to user during machine learning surgical procedures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to use a computer-implemented interactive surgical system as taught by Barral ‘248 in order to allow memory and computer executable instructions to be completed by a computer and displayed to the user (Para. [0048]-[0053]).


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172,328 in view of Baxter.
 Regarding claims 1-20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a clip applier where the instant application performs the method with a surgical grasping/dissecting instrument and a computer-implemented interactive surgical system.
Baxter, in the same art of robotically controlled surgical instruments (Para. [0195]), teaches using a surgical grasping instrument (2910; used for grasping tissue) comprising jaws (2942, 2944) configured to be mechanically advanced through a closing stroke (jaws 2942, 2944 range of motion to close jaws is closing stroke).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending application to be used with a surgical grasping instrument as taught by Baxter because a robot equipped with a surgical grasping instrument would facilitate tissue manipulation (Para. [0087], lines 1-2).
Barral ‘248, in the same art of robotically controlled surgical instruments, teaches at least one computer-implemented interactive surgical system (Fig. 5, Para. [0048], [0049], [0053], uses computer system that displays information to user during machine learning surgical procedures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to use a computer-implemented interactive surgical system as taught by Barral ‘248 in order to allow .
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/234,707 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the copending application recites “a surgical grasper comprising jaws movable through a closure stroke,” this phrasing is deemed equivalent to the limitation of “a surgical grasping instrument comprising jaws configured to be mechanically advanced through a closing stroke” in the instant application.
Regarding claims 1-10, the copending application claims the method of the instant application except the method of the copending application is performed with a computer-implemented interactive surgical system.
Barral ‘248, in the same art of robotically controlled surgical instruments, teaches at least one computer-implemented interactive surgical system (Fig. 5, Para. [0048], [0049], [0053], uses computer system that displays information to user during machine learning surgical procedures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to use a computer-implemented interactive surgical system as taught by Barral ‘248 in order to allow memory and computer executable instructions to be completed by a computer and displayed to the user (Para. [0048]-[0053]).


Claims 9, 10, 14, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 14, 16, and 17 of copending Application No. 16/172,198 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the copending application recites “a surgical dissecting comprising jaws configured to be advanced through an opening stroke to move tissue,” this phrasing is deemed equivalent to the limitation of “a surgical dissecting instrument comprising jaws configured to be advanced through an opening stroke” in the instant application.
Regarding claims 9, 10, 14, 16, and 17, the copending application claims the method of the instant application except the method of the copending application is performed with a computer-implemented interactive surgical system.
Barral ‘248, in the same art of robotically controlled surgical instruments, teaches at least one computer-implemented interactive surgical system (Fig. 5, Para. [0048], [0049], [0053], uses computer system that displays information to user during machine learning surgical procedures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to use a computer-implemented interactive surgical system as taught by Barral ‘248 in order to allow memory and computer executable instructions to be completed by a computer and displayed to the user (Para. [0048]-[0053]).


Claims 1-5 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/172,303 in view of Baxter.
Regarding claims 1-5 and 8-13 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a clip applier where the instant application performs the method with a surgical grasper/dissector and a computer-implemented interactive surgical system.
Baxter, in the same art of robotically controlled surgical instruments (Para. [0195]), teaches using a surgical grasping instrument (2910; used for grasping tissue) comprising jaws (2942, 2944) configured to be mechanically advanced through a closing stroke (jaws 2942, 2944 range of motion to close jaws is closing stroke).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending application to be used with a surgical grasping instrument as taught by Baxter because a robot equipped with a surgical grasping instrument would facilitate tissue manipulation (Para. [0087], lines 1-2).
Barral ‘248, in the same art of robotically controlled surgical instruments, teaches at least one computer-implemented interactive surgical system (Fig. 5, Para. [0048], [0049], [0053], uses computer system that displays information to user during machine learning surgical procedures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to use a computer-implemented .
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHERINE M SHI/Primary Examiner, Art Unit 3771